                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               Civil Action No: 5:18-cv-00329


ELIZABETH LOBOA and M. TODD RIDGEWAY,

                  Plaintiffs,
        v.

WOMEN’S HEALTH ALLIANCE, P.A. (formerly                      ORDER GRANTING JOINT
Atrium Obstetrics & Gynecology, P.A. and currently         MOTION TO CLARIFY CONSENT
d/b/a Atrium Obstetrics & Gynecology), UWH OF                  PROTECTIVE ORDER
NORTH CAROLINA, LLP, ZOE BEATTY, M.D.
(a/k/a Zoe Pietrus), and TARA SEMLER,

                  Defendants.



        Currently before the Court is the parties’ Joint Motion to Clarify the Consent Protective

Order. Specifically, the parties have asked the Court clarify that the Certification attached to the

Consent Protective Order may be signed in the virtual presence (as opposed to the physical

presence) of an attorney in this matter. The Court finds good cause to allow the requested relief.

Accordingly, the parties’ Joint Motion to Clarify the Consent Protective Order is hereby

GRANTED. The Court hereby confirms that the Certification attached to the Consent Protective

Order may be signed in the virtual presence (as opposed to the physical presence) of an attorney

in this matter.
                  17thday of __________,
        This, the ___         June       2019.




                                                     United States District Court Judge
